In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CR89-0972; Parish of Avoyelles, 12th Judicial District Court, Div. “A”, No. 65587.
Prior report: La.App., 567 So.2d 802.
GRANTED.
On applicant’s representation that the record on appeal contained an incomplete copy of the six-page hospital record introduced as State’s Exhibit SI, omitting that part of the exhibit containing the emergency room evaluation and diagnosis, the judgment of the court of appeal is reversed and set aside and the case is remanded to the court of appeal for clarification and correction of the record, if appropriate, and reconsideration of the issues presented on appeal on the record as clarified or corrected.